Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 are objected to because of the following informalities: The claims state “An optical add/drop…”. It should state “The optical add/drop…”  Appropriate correction is required.
Allowable Subject Matter
Claims 2, 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-11, 13 and 14 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Anigbo (US 2002/0110313).
Regarding claim 1, Anigbo teaches an optical add/drop device (Fig. 4, device 40) comprising: a common port (Fig. 4, common port between 42 and 45); an add port (Fig. 4, add port at 43); a first wavelength selective optical filter (Fig. 4, filter 49) configured to: receive an optical signal at an add wavelength from the add port and transmit said optical signal at the add wavelength towards the common port (Fig. 4, lambda2 transmitted from transmitter side towards port of 42); and receive optical signals from the common port (paragraph [0026], lines 14-17, lens 45 is generally configured to collimate downstream optical signals received from first sleeve 42 towards a first side 49a) and reflect optical signals not at the add wavelength (paragraph [0026], lines 23-26, a first side 49a…to reflect optical signals having the wavelength...); a second wavelength selective optical filter (Fig. 4, filter 50) configured to receive said optical signals from the common port reflected by the first wavelength selective optical filter (paragraph [0029], lines 14-17) and transmit an optical signal at a drop wavelength (Fig. 4, drop wavelength lamda1), different to the add wavelength (Fig. 4 shows that lambda1 is not equal to lambda 2); a drop port (Fig. 4, drop port at 44); and an optical waveguide configured receive said optical signal at the drop wavelength transmitted by the second wavelength selective optical filter and route said optical signal to the drop port (Fig. 4, sleeve 44; paragraph [0028], lines 7-11).  
Regarding claim 3, Anigbo teaches the optical add/drop device according to claim 1, wherein the optical signals propagate in free space between the common port and the first wavelength selective filter and between the first wavelength selective filter and the second wavelength selective filter (Fig. 4 shows free space propagation of optical signals from common port to the first wavelength selective filter 49 and second wavelength selective filter 50).  
Regarding claim 7, Anigbo teaches the optical add/drop device according to claim 1, wherein the first wavelength selective filter is configured to transmit a first wavelength channel of a wavelength grid of the communications network and reflect all other wavelength channels of said wavelength grid (paragraph [0026]) and the second wavelength selective filter is configured to transmit a second wavelength channel of said wavelength grid, different to the first (paragraph [0029]).  
Regarding claim 8, Anigbo teaches an optical add/drop device according to claim 1, wherein at least one of the first wavelength selective filter and the second wavelength selective filter comprises an optical thin film filter comprising a multi dielectric periodic structure (paragraph [0026], Each of the multilayer films coating the sides of first splitter 49 are generally calculated to filter specific wavelengths of light. In the exemplary embodiment illustrated in FIG. 4, a first side 49a of first splitter 49 would generally be coated with a multilayer film calculated to reflect optical signals having the wavelength .sub.13, while allowing optical signals having other wavelengths, to pass through splitter 49 (the wavelength aligned with the periodicity of the filter)).  
Regarding claim 9, Anigbo teaches the optical add/drop device according to claim 1, further comprising a mirror configured to reflect all wavelength channels received from the first wavelength selective filter towards the second wavelength selective filter and to reflect all wavelength channels received from the second wavelength selective filter towards the first wavelength selective filter (paragraph [0027], second splitter 48 may be replaced with a purely reflective device not configured to filter optical signals of alternative wavelengths).  
Regarding claim 10, Anigbo teaches the optical add/drop device according to claim 1, wherein the add port and the drop port comprise small form factor optical fibre connectors configured to be pluggable directly into complementary connector sockets on an optical transceiver module (paragraph [0033], lines 1-5).  
Regarding claim 11, Anigbo teaches an optical add/drop assembly comprising: an optical add/drop device according to claim 1; and an optical transceiver module comprising an output port and an input port (paragraph [0028], end user transceiver), wherein the optical transceiver module is configured to transmit an optical signal at the add wavelength from the output port and to receive an optical signal at the drop wavelength at the input port, and wherein the add port of the optical add/drop device is connected to the output port of the optical transceiver module and the drop port of the optical add/drop device is connected to the input port of the optical transceiver module (paragraph [0028], Second sleeve 44, which may be similar in construction to first sleeve 42, may include a ferrule for connection to an external device or optical signal transmission medium. In particular, second sleeve 44 may include a ferrule configured to connect directly with an optical port of an end user transceiver. Alternatively, the ferrule of second sleeve 44 may be configured to connect with an optical patchcord that is in optical communication with the end user transceiver; paragraph [0030], As such, third sleeve 43 may receive the upstream optical signal from an optical patch cord or other optical signal transmission medium, directly from an end user transceiver, or from other known devices for transmitting optical signals).  
Regarding claim 13, Anigbo teaches the optical add/drop assembly according to claim 11, wherein the add port and the drop port comprise small form factor optical fibre connectors configured to be pluggable directly into complementary connector sockets on an optical transceiver module and wherein the output port and the input port of a said optical transceiver module comprise optical connector sockets configured to receive small form factor optical fibre connectors (paragraph [0033], WDM 51 may be configured to connect to an end user transceiver via annular apertures 56. For example, LC connectors 61, or other suitable optical connection devices, may be connected to WDM 51 via annular apertures 56, as shown in FIG. 6. The LC connectors 61 shown in FIG. 6 may include a ferrule corresponding to the diameter of annular aperture 56 in their backend) and wherein the add port and drop port small form factor optical fibre connectors of a said optical add/drop device are directly plugged into the output port and input port optical connector sockets of a said optical transceiver module (paragraph [0034], Further, as a result of the two-piece construction of WDM 51 shown in FIG. 6, upon plugging into a transceiver, the LC connectors 61 may be able to slightly move in a lateral direction in order to locate and align with the transceiver sleeves…Further contributing to the alignment process is a leaf spring 62 positioned within LC connector 61 that may operate to bias an optical connection to a desired position for optimal operation).
Regarding claim 14, Anigbo teaches a communications network node comprising an optical add/drop assembly according to claim 11 (Fig. 9 shows node comprising WDM 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anigbo (US 2002/0110313) in view of Ohba (US 5872883).
Regarding claim 5, Anigbo teaches an optical add/drop device according to claim 1.
Although Anigbo teaches the optical waveguide from the second wavelength selective optical filter to the drop port, Anigbo doesn’t teach wherein the optical waveguide has a curved path.  
Ohba teaches using a curved optical waveguide (Abstract: provides a curved optical waveguide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify optical waveguide taught by Anigbo and incorporate the curved waveguide as taught by Ohba in order to provide a compact and highly efficient optical waveguide with reduced loss (Ohba: Col. 2, lines 63-67).
Regarding claim 6, Anigbo teaches an optical add/drop device according to claim 1, wherein the optical waveguide comprises an optical fibre (Fig. 4, fibre within sleeve 44).
Anigbo doesn’t teach that the optical fibre is mounted in an optical ferule having a curved bore.  
Ohba teaches using a curved bore within a waveguide (Abstract: provides a curved optical waveguide; See also Figs. 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify optical waveguide taught by Anigbo and incorporate the curved bore as taught by Ohba in order to provide a compact and highly efficient optical waveguide with reduced loss (Ohba: Col. 2, lines 63-67).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). Also see relevant reference:
Stenger (US 2004/0130764) which teaches a tunable filter layout comprising reflecting not dropped wavelengths towards an express port (Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637